Citation Nr: 1113446	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-30 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to November 1969.  He died in July 2005.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, in which the RO denied service connection for the cause of the Veteran's death.  

In November 2009, the Board remanded the claim on appeal for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

Service connection for the cause of death requires evidence that a service connected disability was a principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312(a) (2010).  A service connected disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

At the time of his death in July 2005, the Veteran was service-connected for posttraumatic stress disorder (PTSD) (rated 70 percent disabling), type II diabetes mellitus (rated 20 percent disabling), peripheral neuropathy of the right and left feet, associated with type II diabetes mellitus (each rated 10 percent disabling), and nephritis, associated with type II diabetes mellitus (rated noncompensably (0 percent) disabling).  In addition, he was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  His death certificate indicates that the cause of death was sudden death secondary to cardiac arrest, due to or as a consequence of aortic stenosis and insufficiency.  Other significant conditions contributing to death but not resulting in the underlying cause were hyperlipidemia, alcohol abuse, and pacemaker [for chronic hiccups].  

As discussed in the prior remand, the appellant has argued that the Veteran's PTSD and diabetes mellitus contributed to the cause of his death, and has asserted that his heart disease was caused by service.  In August 2006, a VA cardiologist reviewed the claims file and provided an opinion regarding the Veteran's cause of death.  The cardiologist indicated that the cause of the Veteran's death was noted to be a consequence of aortic stenosis.  He stated that diabetes or PTSD were not known to cause or exacerbate aortic stenosis.  The cardiologist reported that the Veteran had severe aortic stenosis and had had symptoms of congestive heart failure, adding that, after the onset of heart failure, the average life expectancy in aortic stenosis is about two years.  Accordingly, he opined that the Veteran's death as a consequence of aortic stenosis was less likely as not caused by or a result of his PTSD and diabetes mellitus.  

The cardiologist who provided the August 2006 opinion did not consider or address whether aortic stenosis was caused by service.  Significantly, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam.  

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on herbicide exposure is available for: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); and Parkinson's disease.  See 75 Fed. Reg. 53, 202 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  See id. at 53,205 (to be codified at 38 C.F.R. § 3.309(e), Note 3).

Presumptive service connection for the above disorders as a result of exposure to herbicides is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met, pursuant to 38 C.F.R. § 3.309(e), subject to the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  In essence, presumptive service connection may be rebutted by affirmative evidence to the contrary, such as evidence which establishes that an intercurrent injury or disease caused the claimed disability, or that the veteran's own willful misconduct caused the disorder.  38 U.S.C.A. § 1113(a).  

The Veteran's service personnel records reflect that he served in Vietnam during the Vietnam era and is, thus, presumed to have been exposed to herbicides during service.  While the death certificate indicates that the Veteran's death was due to aortic stenosis and insufficiency, it is unclear whether these conditions may be considered a manifestation of, or causally related to, ischemic heart disease.  In addition, the Veteran's post-service medical records include findings of coronary ischemia, cardiomyopathy, congestive heart failure, coronary artery disease, and past myocardial infarction.  

A January 2005 discharge summary from St. Luke's Hospital reflects that the Veteran's discharge diagnoses included coronary artery disease, cardiac ischemia secondary to cocaine intoxication.  The discharge summary also indicates that the Veteran developed congestive heart failure secondary to psychogenic polydypsia.  A discharge summary from the same facility dated in February 2005 again included a diagnosis of cardiac ischemia secondary to cocaine intoxication.  During hospitalization at St. Luke's in May 2005 the Veteran was treated for congestive heart failure, but left the hospital against medical advice, despite being advised that he was at risk for dying, gastrointestinal bleeding, and cardiac events.  A July 2005 record of VA treatment indicates that cardiomyopathy was possibly due to cocaine.  A record of VA treatment from later that month indicates that the Veteran had a prior medical history of dilated cardiomyopathy secondary to cocaine abuse.  

No compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective for claims filed after October 31, 1990, the payment of compensation for a disability that is the result of a veteran's own alcohol or drug abuse.  

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.

However, service connection under 38 C.F.R. § 3.310(a) is not precluded for a substance-abuse disability that is proximately due to or the result of a service-connected disease or injury.  See VAOPGCPREC 7-99 (June 9, 1999); see also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Notably, a June 2003 record of Vet Center treatment includes an assessment of substance abuse secondary to PTSD and a May 2006 letter from his Vet Center therapist indicates that the Veteran initially presented to the Vet Center in 1995 because he had been self-medicating to cope with his intrusive thoughts and depression.  

Considering the evidence of record, the Board finds that the claims file should be returned to the cardiologist who provided the August 2006 opinion for a supplemental medical opinion which specifically addresses whether the cardiac conditions resulting in the Veteran's death may be considered manifestations of, or causally related to, ischemic heart disease, and, if not, whether these conditions are otherwise related to service, to include in-service herbicide exposure.  If the cardiologist indicates that the cardiac conditions which resulted in the Veteran's death are manifestations of, or causally related to, ischemic heart disease, he should consider and address whether these conditions were caused by cocaine abuse and, if so, whether such abuse was proximately due to or the result of service-connected PTSD.  If that cardiologist is unavailable, the AMC/RO should obtain an opinion from another appropriate physician.  

In addition, the claims file reflects that there are outstanding VA treatment records which are potentially pertinent to the claim on appeal.  The claims file currently includes records of treatment from the Providence VA Medical Center (VAMC) dated in June and July 2005; however, a July 2004 record of treatment from St. Luke's hospital indicates that the Veteran's primary care physician was at the Providence VAMC.  In an October 2005 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) the appellant stated that the Veteran received treatment at the Providence VAMC from January to July 2005.  The foregoing indicates that additional records of treatment from the Providence VAMC are available.  

In her October 2005 VA Form 21-442, the appellant indicated that the Veteran received primary care treatment at the VAMC in New Bedford (presumably, the New Bedford Outpatient Clinic).  A June 2005 record of treatment from the Providence VAMC confirms that the Veteran had primary care treatment at the New Bedford VA; however, no records of treatment from this facility have been associated with the claims file.  The claims file also includes May 2005 discharge instructions and medications from the Bedford VAMC; however, complete records of treatment from this facility have not been obtained.  Finally, the record reflects that the Veteran was admitted to the Boston VAMC for alcohol detoxification in August 2004; however, no records of treatment from this facility have been associated with the claims file.  As any outstanding records of VA treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Moreover, despite stating in his April 2002 claim for service connection that he had not applied for any benefits from the Social Security Administration (SSA), during VA examinations in September 2002, the Veteran reported that he was on Social Security disability.  A July 2005 record of VA treatment also reflects that the Veteran collected Social Security benefits.  A November 2002 record of treatment from Beth Israel Deaconess Medical Center indicates that the Veteran retired from his work as a corrections officer due to spinal stenosis.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  While the November 2002 treatment record suggests that any SSA benefits may be related to a back disorder (and, therefore, not pertinent to the claim on appeal), as the claim is being remanded, the AMC/RO should obtain any SSA records which are pertinent to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the appellant and obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran for his service-connected disabilities and/or his nonservice-connected aortic stenosis.  Of particular interest are records of treatment from the Providence VAMC (to include the New Bedford Outpatient Clinic), dated prior to June 2005, the Bedford VAMC, and the Boston VAMC.  After the appellant has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the appellant the opportunity to obtain and submit those records for VA review. 

2.  The AMC/RO should clarify whether the Veteran was awarded SSA benefits regarding any of his service-connected disabilities and/or nonservice-connected aortic stenosis and, if so, obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits as well as copies of all medical records underlying those determinations.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO should forward the claims file to the cardiologist that provided the August 2006 medical opinion, if available, for a supplemental medical opinion.  The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The cardiologist should provide an opinion addressing whether aortic stenosis and insufficiency, listed as causes of the Veteran's death, are considered to be at least as likely as not (50 percent probability or greater) manifestations of, or causally related to, ischemic heart disease.  If these conditions are not considered to be manifestations of, or causally related to, ischemic heart disease, the physician should indicate whether it is at least as likely as not that such conditions were incurred or aggravated as a result of active service, to include in-service herbicide exposure.  If aortic stenosis and/or insufficiency are considered to be manifestations of, or causally related to, ischemic heart disease, the physician should indicate whether such condition(s) were caused by the Veteran's cocaine use and, if so, should provide an opinion as to whether it is at least as likely as not that such use was secondary to service-connected PTSD.  In providing this opinion, the physician should specifically consider and address the June 2003 record of Vet Center treatment and the May 2006 letter from the Veteran's therapist.  

If the cardiologist who provided the August 2006 opinion is not available, the AMC/RO should obtain the above-noted opinion from another appropriate physician.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician, and a notation to the effect that review of the claims file took place should be included in the report of the physician.  A complete rationale for all opinions expressed should be provided.

4.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


